                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,         )
                                  )
           vs.                    )       1:13CR435-1
                                  )
BRIAN DAVID HILL                  )


                                  ORDER

     Before the court is Defendant Brian David Hill’s pro se motion

entitled “Emergency Motion for Permission to Travel.” (Doc. 225.)

Defendant is requesting permission to travel on December 5, 2019,

outside of his curfew, which was added as a condition to his

release at the revocation hearing on September 12, 2019, in order

to self-report to FMC Lexington on December 6, 2019.            The court

notes that at the sentencing hearing, the court granted Mr. Hill’s

request to self-report to the facility designated by the Bureau of

Prisons.   For good cause shown, therefore,

     IT IS ORDERED that the Defendant’s request is granted, and he

is allowed to travel to FMC Lexington on December 5, 2019, and to

stay overnight, in order to self-report by December 6, 2019, in

accordance with the judgment entered October 7, 2019. (Doc. 200.)



                                             /s/   Thomas D. Schroeder
                                          United States District Judge
November 26, 2019




      Case 1:13-cr-00435-TDS Document 230 Filed 11/27/19 Page 1 of 1
